* Confidential treatment has been requested for the redacted portions of this agreement pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended. The confidential, redacted portions have been provided separately to the U.S. Securities and Exchange Commission. Exhibit 10.35 YARN PURCHASE AGREEMENT by and between Hanesbrands Inc. and Unifi Manufacturing, Inc. YARN PURCHASE AGREE M ENT This Yarn Purchase Agreement (this “ Agree m en t ”) is made and entered into as of the 1st day of September, 2014 (the “ Effective Date ”), by and between Hanesbrands Inc. , a Maryland Corporation with a principal place of business located at 1000 E. Hanes Mill Rd., Winston-Salem, N.C. (“ Buyer ” or “
